DETAILED ACTION
Response to Arguments
Applicant’s arguments, see e.g. pages 7-8 of the Response filed 6 January 2022, with respect to claims 1, 2, 8, 9, and 14-16 under 35 U.S.C. § 102(a)(1) as anticipated by Yoon have been fully considered and are persuasive.  The §102 rejection of the claims, as well as the § 103 rejections of claims further dependent therefrom, have been withdrawn. 

Allowable Subject Matter
Claims 1-18 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art.  
Regarding claim 1, the subject matter not found was a surgical instrument in which a lens is positioned distally to a light guide disposed within a mounting tube, and wherein the distal lens is still positioned entirely inside of the mounting tube and configured to focus light energy from a light source to provide a light beam which enters a jaw assembly arranged distally to the mounting tube and distally to the lens, in combination with the other remaining limitations in the claim.
Regarding claim 8, the subject matter not found was, mutatis mutandis, a surgical method implementing use of a surgical tool as described in claim 1 including the above emphasized features, in combination with the other remaining steps in the claim.
Regarding claim 15, the subject matter not found was a surgical system comprising the surgical instrument of claim 1 in addition to a light energy generator, in combination with the other remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The most pertinent prior art of record is considered to be US 2016/0346034 A1 to Arya et al. and US 2014/0364875 A1 to Zentgraf. Each fails to disclose or fairly suggest the claimed invention in that each relies on a light guide (such as an optically transmitting fiber) and lens assembly wherein both the light guide and lens extend into at least one jaw member of the jaw assembly. Further it is not seen to be a routine or obvious modification to reconfigure such a device so that the lens could be positioned fully within the mounting tube.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
14 January 2022